FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               February 24, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                  Clerk of Court
                                   TENTH CIRCUIT


 DEBRA WILLIAMS, a/k/a Margaret
 McCarthy,

          Petitioner-Appellant,
 v.

 ARI ZAVARAS, in his official
 capacity as Executive Director,
                                                        No. 09-1518
 Colorado Department of Corrections
                                               (D.C. No. 07-CV-02276-WYD)
 State Penitentiary, and
                                                         (D. Colo.)
 JOHN SUTHERS, in his official
 capacity as Colorado Attorney
 General,

          Respondents-Appellees.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      While serving a prison term in New York, Debra Williams was indicted in

Colorado state court for various crimes. Pursuant to the Interstate Agreement on

Detainers, Ms. Williams was transferred to Colorado to be tried on those charges.

After a jury trial, Ms. Williams stood convicted of theft, forgery, computer crime,



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and violation of the Colorado Organized Crime Control Act, for which she was

sentenced to twenty-four years’ imprisonment and ordered to pay $50,428.80 in

restitution.

       On appeal, the Colorado Court of Appeals affirmed Ms. Williams’s

conviction and the Colorado Supreme Court denied her petition for a writ of

certiorari. Ms. Williams then exhausted her post-conviction opportunities for

relief in state court, and timely filed a pro se motion, pursuant to 28 U.S.C.

§ 2254, seeking federal post-conviction relief in the U.S. District Court for the

District of Colorado. In a thorough 22-page order assessing each of her claims,

the district court eventually concluded that Ms. Williams’s motion lacked merit

and dismissed it with prejudice. It is this most recent decision Ms. Williams now

seeks to appeal to this court.

       Because Ms. Williams is in custody pursuant to the judgment of a state

court, she may not appeal the federal district court’s denial of post-conviction

relief without a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A).

Where, as here, the district court addressed the merits of the petitioner’s claims,

we may not issue a COA unless the applicant makes “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Reading her application

solicitously, as we must for a pro se litigant, see Van Deelen v. Johnson, 497 F.3d

1151, 1153 n.1 (10th Cir. 2007), we conclude that Ms. Williams has failed to

make such a showing.

                                         -2-
       Ms. Williams argues that she is entitled to relief for four reasons: (1) the

grand jury that indicted her was unconstitutionally selected and impaneled; (2) the

state violated her speedy trial rights and the Interstate Agreement on Detainers;

(3) her trial counsel provided ineffective assistance; and (4) her appellate counsel

provided ineffective assistance.

       In support of her first claim, Ms. Williams argues that the state violated her

Sixth Amendment right to a grand jury drawn from a fair cross-section of the

community, and violated her Fourteenth Amendment rights by purposefully

discriminating against African Americans when choosing her grand jury. As the

district court observed, however, Ms. Williams has adduced no evidence to

support these bare contentions. We are, thus, in a situation where Ms. Williams

has not met her burden of making a substantial showing of the denial of a

constitutional right. 1

       In support of her second claim, Ms. Williams argues that her prosecution

proceeded in violation of the Interstate Agreement on Detainers. The problem is

that this is a statutory argument, and we may issue a COA only when the

       1
         Ms. Williams replies that her failure to provide evidence in support of her
arguments is a product, and should be excused because, of state record-keeping
practices; according to her, Colorado does not keep records of the races of
prospective or serving grand jurors. As the district court noted, however, the
Colorado Court of Appeals rejected this argument on the ground that Ms.
Williams “did not even request the names and addresses of the prospective grand
jurors, a necessary first step to any inquiry into the racial composition of the
grand jury venire.” R. Vol. II, at 301. Ms. Williams supplies no reason or
argument to suggest this statement is incorrect.

                                         -3-
applicant “has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (emphasis added); see also United States v. Taylor, 454

F.3d 1075, 1079 (10th Cir. 2006) ( “[A] COA cannot issue when the habeas

petitioner has shown the denial of only a statutory right.”). To the extent Ms.

Williams’s argument might be construed as a constitutional one suggesting a

violation of the Sixth Amendment’s speedy trial guarantee, there is no evidence to

support it. The only delays in Ms. Williams’s trial occurred as a result of her

counsel’s three continuance requests, and any “delays caused by defense counsel

are properly attributed to the defendant.” Vermont v. Brillon, 129 S. Ct. 1283,

1293 (2009).

      And as to her third and fourth claims, alleging ineffective assistance of

counsel, Ms. Williams fails to identify any way in which her attorneys’ alleged

deficiencies prejudiced her. Under Strickland v. Washington, 466 U.S. 668

(1984), a defendant must show both that “counsel’s performance was deficient”

and that “the deficient performance prejudiced the defense.” Id. at 687. Ms.

Williams has alleged various errors committed by her trial and appellate counsel,

but she has not identified how any of these errors affected the outcome of her trial

or appeal.

      Because Ms. Williams has failed to make “a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), the application for a

COA is denied and this appeal is dismissed. Because Ms. Williams has failed to

                                         -4-
demonstrate “the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal,” McIntosh v. U.S. Parole Comm’n,

115 F.3d 809, 812 (10th Cir. 1997), we also deny her motion for leave to proceed

in forma pauperis. Finally, because she submitted extensive briefing with her

application for a COA, we deny Ms. Williams’s motion for additional time in

which to file additional briefing.


                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -5-